DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief filed April 28, 2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of September 27, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest or render obvious the invention of at least claim 1. 
Claim 1 teaches a cooling plate for temperature control of at least one battery cell comprising the elements therein. Notably, the cooling plate requires a flexible cover wherein the flexible cover is configured to expand in a direction moving away from a frame due to internal pressure of a coolant, wherein the flexible cover is restricted from expanding at at least one portion of the flexible cover that is fixed to at least one supporting element. Blank et al. (DE102018000759A1) teaches a cooling plate for temperature control of at least one battery cell (Para. [0005]). Tousignant (US 5,205,348) teaches a cooling plate with a flexible cover configured to expand in a direction moving away from a frame due to internal pressure (Col. 8, lines 8-9). However, none of the prior art teaches a flexible cover that is both restricted from expanding at the portion of the flexible cover that is fixed to the at least one supporting element and expands away from a frame due to internal pressure of a coolant. There is no suggestion or motivation to arrive at the claimed invention (wherein a flexible cover is configured to expand in a direction moving away from a frame due to internal pressure of a coolant, wherein the flexible cover is restricted from expanding at at least one portion of the flexible cover that is fixed to at least one supporting element). Thus, none of the prior art alone or in combination renders obvious the claimed invention. Since claims 2-21 are dependent upon claim 1, they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729